People ex rel. Hoyt v Commissioner of Corr. (2018 NY Slip Op 00160)





People ex rel. Hoyt v Commissioner of Corr.


2018 NY Slip Op 00160


Decided on January 10, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 10, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
VALERIE BRATHWAITE NELSON
LINDA CHRISTOPHER, JJ.


2017-13136

[*1]The People of the State of New York, ex rel. Christopher W. Hoyt, on behalf of Igor Shamayev, petitioner,
vCommissioner of Corrections, respondent.


Christopher W. Hoyt, New York, NY, petitioner pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Paul Wooten of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application for bail reduction upon Kings County Indictment No. 9476/17 to release Igor Shamayev on his own recognizance or to set reasonable bail.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
BALKIN, J.P., AUSTIN, BRATHWAITE NELSON and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court